Henry, J.
The only issue presented on this appeal is the validity of the allowance of $30,982 for consequential damages sustained by respondents by reason of the use to which the portion taken was put by the State.
The appropriation map was filed on October 9, 1967. The effect of the taking was to change the character and desirability of a single 41.9-acre potential subdivision to two subdivisions, one of 19.435 acres and one of 15.33 acres, which are to be divided by the new arterial highway which is planned to be four to five feet above present grade at the south end of the property and seven feet below grade at the north end.
The State bases its appraisal of the property on a map showing the location of the arterial highway, three streets connecting therewith, 81 lots thereon, 16 of which front on the proposed highway. Until the new highway has been constructed claimants’ lots cannot be developed for sale. The highway land now belongs to the State and claimants would have no right to build even a temporary road there. It would not be practical to build houses on the lots in anticipation of road construction by the State and the lots will necessarily be graded to conform to the *212highway level. The evidence shows that at the time of the appropriation it was known that there would be delay in constructing the highway. The land immediately south of claimants’ land was appropriated in 1964 and State road construction had not yet been commenced on it. Engineers of the State Department of Transportation did not know when construction of the new highway would commence. Preliminary plans were subject to change. Needed land had not been appropriated and further acquisitions would be necessary before highway construction could begin. “ Just compensation has been measured in cases of this kind by the fair market value of the property taken as of the date of taking. [Citations omitted.] It includes the market value of the premises actually taken and also any damages resulting to the residue, including those which will be sustained by reason of the use to which the portion taken is to be put by those acquiring it ”. (Matter of Board of Water Supply of City of New York, 277 N. Y. 452, 456.) Here the plan for the use to which the portion taken is to be put is to hold it as unused land until additional lands have been acquired, preliminary drawings completed and the time for construction has arrived according to priorities to be established by the Department of Transportation.
■Claimants’ expert testified that the value of claimants’ remaining land, after the appropriation, was $1,500 per acre. It would have been worth $3,000 an acre if it could have been utilized at the time of the appropriation but because the highway construction could not proceed until all the prerequisites therefor had been completed and because claimants ’ subdivision could not be developed until the highway had been completed, no investor would pay more than $1,500 per acre for it. The State’s engineer agreed that houses could not be built on the land until the State highway had been constructed.
The trial court found that the value of the remaining land after the appropriation was $2,625 per acre. This is not an award of damages for delay caused before the appropriation date but it is an award based on the before and after value of the property. The award is supported by the evidence and is within the range of the appraisals.